                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SUPERIOR CONSULTING SERVICES,                   Case No.17-cv-06059-EMC (JSC)
                                           INC.,
                                   8                    Plaintiff,                         ORDER RE: DEFENDANT’S MOTION
                                   9                                                       TO REGISTER THE JUDGMENT IN
                                                 v.                                        FLORIDA FEDERAL COURT
                                  10
                                           JENNIFER L STEEVES-KISS,                        Re: Dkt. No. 75
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The district court ordered Plaintiff’s counsel, Watson LLP, to pay $110,799.50 in

                                  14   attorney’s fees as Rule 11 sanctions. (Dkt. Nos. 43 & 54.) Plaintiff appealed from that order, and

                                  15   that appeal remains pending.1 (See Dkt. No. 45.) Defendant then moved for a judgment debtor’s

                                  16   examination, (Dkt. No. 57), which was referred to this Court and subsequently granted, (Dkt. Nos.

                                  17   58 & 73). A judgment debtor’s examination held on October 11, 2018 revealed that Watson LLP

                                  18   held no assets in California and instead, held assets only in Florida. (See Dkt. Nos. 74 & 75-1 at ¶

                                  19   6.) Now pending before the Court is Defendant’s motion for an order permitting registration of

                                  20   the judgment in Florida Federal Court “as security against further improper behavior on the part of

                                  21   Watson LLP.” (Dkt. No. 75 at 3.) After careful consideration of the parties briefing, the Court

                                  22   concludes that oral argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), vacates the January

                                  23   17, 2019 hearing, and GRANTS Defendant’s motion.

                                  24                                             DISCUSSION

                                  25          Pending appeal, a “judgment is only enforceable in the district in which it was rendered,

                                  26   unless the judgment is ‘registered’ in another district by court order.” Columbia Pictures

                                  27
                                       1
                                  28    Plaintiff did not post a supersedeas bond for a stay pending appeal. (See Dkt. Nos. 75-1 at ¶ 4 &
                                       76 at 2.)
                                   1   Television, Inc. v. Krypton Broad. of Birmingham, Inc., 259 F.3d 1186, 1197 (9th Cir. 2001)

                                   2   (citing 28 U.S.C. § 1963). Pursuant to 28 U.S.C. § 1963:

                                   3                  A judgment in an action for the recovery of money or property entered
                                                      in any . . . district court . . . may be registered by filing a certified copy
                                   4                  of the judgment in any other district . . . when the judgment has
                                                      become final by appeal or expiration of the time for appeal or when
                                   5                  ordered by the court that entered the judgment for good cause shown.
                                   6          “Section 1963 thus permits a district court to issue an order certifying a judgment for

                                   7   registration during the pendency of an appeal upon a finding of ‘good cause.’” Columbia Pictures

                                   8   Television, Inc., 259 F.3d at 1197. Defendant argues that the “good cause” requirement is

                                   9   satisfied here. The Court agrees.

                                  10          Although the Ninth Circuit has not defined “good cause” for purposes of Section 1963, it

                                  11   has recognized that district courts “that have found good cause have generally based their

                                  12   decisions on” two factors: (1) “the absence of assets in the judgment forum”; and (2) “the presence
Northern District of California
 United States District Court




                                  13   of substantial assets in the registration forum.” Id. Here, Plaintiff concedes that “Watson LLP has

                                  14   no assets within the jurisdictional reach of the United States District for the Northern District of

                                  15   California.” (Dkt. No. 76 at 3.) The first element of the good cause requirement is therefore

                                  16   satisfied. Plaintiff insists, however, that Watson LLP’s assets in Florida are not “substantial” and

                                  17   thus “based on strict reading of Columbia Pictures Television, the good cause standard has not

                                  18   been met.”2 (Dkt. No. 76 at 3.) Plaintiff provides no further argument or authority regarding its

                                  19   reading of Columbia Pictures Television or what constitutes “substantial assets.” The Court is not

                                  20   convinced.

                                  21          It is undisputed that during the October 2018 examination Watson LLP identified no other

                                  22   assets except those located in Florida. Specifically, Watson LLP identified: (1) a checking

                                  23   account with a Florida bank containing approximately $45,000; (2) and a “main [office] and

                                  24   headquarters” located in Orlando, Florida.3 (See Dkt. No. 75-6, Ex. E at 3-6.) It is obvious to the

                                  25

                                  26
                                       2
                                         Plaintiff argues that “the assets are not even half of the judgment amount and are certainly
                                       insufficient to satisfy the judgment, based on the portion of the transcript [of the debtor’s
                                  27   examination] that Defendant attached to its motion.” (Dkt. No. 76 at 3.)
                                       3
                                         Watson LLP does not own the real property that contains its main office and headquarters;
                                  28   instead, it leases the property. There is no indication, however, that Watson LLP does not own
                                       personal property associated with that location.
                                                                                           2
                                   1   Court that a forum containing all of a judgment debtor’s identifiable assets satisfies the

                                   2   “substantial assets” prong of the good cause requirement recognized by the Ninth Circuit; indeed,

                                   3   it would make no sense to conclude otherwise.

                                   4                                             CONCLUSION

                                   5          For the reasons set forth above, the Court GRANTS Defendant’s motion to register the

                                   6   judgment in Florida Federal Court. Defendant has shown good cause as the evidence

                                   7   demonstrates that Watson LLP lacks any assets in the Northern District of California, and

                                   8   possesses assets only in Orlando, Florida. Accordingly, Defendant may register the judgment in

                                   9   the United States District Court for the Middle District of Florida.

                                  10          This Order disposes of Docket No. 75.

                                  11          IT IS SO ORDERED.

                                  12   Dated: January 4, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    JACQUELINE SCOTT CORLEY
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
